Robinson, J.
(specially concurring). This is an action for the specific performance of a listing land contract. The plaintiff is an irresponsible nonresident corporation, and it never put up a dollar on the contract. That alone is quite enough to show that the plaintiff has no standing in a court of equity.
The land contract is in the form of a sharp listing agreement, such as a party may be induced to sign when he is tricked or hypnotized, or when he has taken leave of his senses. The defendant agrees to list for sale with an irresponsible nonresident corporation, 960 acres of land in Benson county, at the net price of $35 an acre, including a complete farming outfit, and to give the plaintiff the exclusive right of sale or purchase for seven months. Terms of sale, $10,000 cash and balance in five years, with interest. The contract was dated April 5, 1915, and by its terms it purports to give plaintiff the exclusive right of sale or purchase for seven months. The answer avers that it was a part of the listing contract that the sale, if any, must be consummated before 'July 1, 1915, and it was- so understood by both parties, — and such appears to -be the fact, — and that on July 1, 1915, the plaintiff requested an extension for three days. That several extensions were granted until the time of harvesting.
It appears that after the defendant had harvested a crop to the value of about $10,000 the plaintiff makes a tender of $10,000, and asks for the crop, the land, and the farming outfit, consisting of a large amount of personal property. Of course Judge O. W. Buttz very justly found against the plaintiff. The case will not bear any discussion. Obviously, it has no equity and no" merits. Indeed a party *132who asks a court of equity to enforce such a deal well deserves to be sent to jail for contempt. The. judgment of the district court is affirmed, with costs of both courts.
*122Note. — On effect of mistake of fact by defendant on right to the specific performance of a contract induced thereby, see note in 15 L.R.A. (N.S.) 81.
On failure to read contract before signing, see note in 115 Am. St. Rep. 626.